
QuickLinks -- Click here to rapidly navigate through this document

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10.1(f)


DEED OF TRUST AND SECURITY AGREEMENT
WITH ASSIGNMENT OF RENTS

Dated as of June 15, 2003

FROM

CSL LEASING INC., as Grantor

AND

SABRE INC., as Grantor

TO

JEFFREY A. RATTIKIN,
as Deed of Trust Trustee

For the Benefit of

WILMINGTON TRUST COMPANY, as Indenture Trustee

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


DEED OF TRUST AND SECURITY AGREEMENT WITH
ASSIGNMENT OF RENTS


        THIS DEED OF TRUST AND SECURITY AGREEMENT WITH ASSIGNMENT OF RENTS (this
"Deed of Trust") dated as of June 15, 2003 from (a) CSL LEASING INC., a Delaware
corporation, with its principal place of business and mailing address at c/o
J.P. Morgan Services, Inc., 500 Stanton Christiana Road, Newark, DE 19713-2107
(hereinafter referred to as the "Lessor"), as grantor, and (b) SABRE INC., a
Delaware corporation, with its principal place of business at 3150 Sabre Drive,
Southlake, Texas 76092 (hereinafter referred to as the "Lessee") as grantor, to
JEFFREY A. RATTIKIN, as trustee (together with his successors and assigns in
trust, the "Deed of Trust Trustee") having his principal office at Rattikin &
Rattikin, LLP, 201 Main Street, Suite 800, Fort Worth, TX 76102, for the use and
benefit of WILMINGTON TRUST COMPANY, a Delaware banking corporation, as
Indenture Trustee (as defined in the below defined Participation Agreement),
with its mailing address at 1100 North Market Street, Wilmington, Delaware 19890
(hereinafter referred to as the "Indenture Trustee"; the Indenture Trustee,
acting as such indenture trustee and any successor to Indenture Trustee in such
capacity being hereinafter referred to as "Beneficiary"). For all purposes
hereof, the capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned thereto in Appendix A to the Participation Agreement
referred to below; and the rules of interpretation set forth in Appendix A to
the Participation Agreement shall apply to this Deed of Trust.


WITNESSETH:


        WHEREAS, the Lessee, Sabre Holdings Corporation, a Delaware corporation
(the "Lessee Guarantor"), the Lessor, the institutional investors named on
schedule II thereto as Purchasers and each other holder from time to time of the
Notes, as Purchasers (herein, the "Purchasers"), and the Indenture Trustee have
entered into that certain Participation Agreement dated as of even date herewith
(the "Participation Agreement") and are entering into the other Operative
Documents (as defined in the Participation Agreement) for the purpose of
providing financing for the acquisition of the Property.

        WHEREAS, pursuant to the terms and conditions of the Participation
Agreement and the other Operative Documents, the Purchasers are willing to
purchase Notes of the Lessor to provide the Lessor a portion of the funding
costs for the acquisition of the Properties and any Improvements thereon.

        WHEREAS, to secure the repayment of the Notes, the Indenture Trustee, on
behalf of the Purchasers, will have, the benefit of (i) an assignment of the
Lessor's Lien on the Property and the other Collateral, (ii) a Lien on the
Lessor's interest (a) under the Lease (including the Rent payable thereunder)
and (b) in and to the Mortgaged Property, and (iii) a Lien on Lessee's interest
in and to the Mortgaged Property.

        NOW, THEREFORE, to secure (i) the payment of the principal and
Make-Whole Amount, if any, of and interest on the Notes as and when the same
become due and payable (whether by lapse of time, acceleration or otherwise) and
all advances now or hereafter evidenced thereby, (ii) the obligation of the
Lessee to pay all Basic Rent and Supplemental Rent and other amounts pursuant to
the Lease or the Participation Agreement, (iii) the payment of all other
indebtedness, obligations and liabilities which this Deed of Trust secures
pursuant to any of its terms, (iv) the observance and performance of all
covenants and agreements of the Lessor and the Lessee contained herein or in the
Participation Agreement or in any other instrument or document at any time
evidencing or securing any of the foregoing or setting forth terms and
conditions applicable thereto and (v) all amounts owing to the Purchasers under
the other Operative Documents (all of such indebtedness, obligations and
liabilities being hereinafter collectively referred to as the "Indebtedness
Hereby Secured"), each of the Lessor and the Lessee does hereby grant, warrant,
bargain, sell, convey, demise, assign, transfer, set over and pledge unto the
Deed of Trust Trustee, its successors and assigns, IN TRUST, WITH POWER OF SALE,
for the benefit of the Beneficiary and grant to the Beneficiary, its successors
and assigns, a continuing security interest in, all and singular the properties,
rights, interests and privileges described in Granting

--------------------------------------------------------------------------------


Clauses I, II, III, IV, V, VI and VII below, all of the same being collectively
referred to herein as the "Mortgaged Property" or sometimes as the "Property":


GRANTING CLAUSE I


        All of the Lessor's and the Lessee's respective right, title and
interest in and to that certain real estate lying and being in the City of
Southlake, Counties of Tarrant and Denton, in the State of Texas (the "State")
more particularly described in Exhibit A attached hereto and made a part hereof.


GRANTING CLAUSE II


        All buildings and improvements of every kind and description heretofore
or hereafter erected or placed on the property described in Granting Clause I
and all materials intended for construction, reconstruction, alteration and
repairs of the buildings and improvements now or hereafter erected thereon, all
of which materials shall be deemed to be included within the premises
immediately upon the delivery thereof to the said real estate, and the
respective right, title and interest of the Lessor and the Lessee, now owned or
hereafter acquired, in or to all fixtures, machinery, apparatus, equipment,
fittings and articles of personal property of every kind and nature whatsoever
now or hereafter attached to or contained in or used in connection with said
real estate and the buildings and improvements now or hereafter located thereon
and the operation, maintenance and protection thereof, all communication and
electronic monitoring equipment, and all other machinery and equipment of every
nature and fixtures and appurtenances thereto and all items of furniture,
appliances, equipment and personal property used in the operation, maintenance
and protection of the said real estate and the buildings and improvements now or
hereafter located thereon and all renewals or replacements thereof or articles
in substitution therefor, whether or not the same are or shall be attached to
said real estate, buildings or improvements in any manner, and all proceeds
thereof; it being mutually agreed, intended and declared that all the aforesaid
property shall, so far as permitted by law, be deemed to form a part and parcel
of the real estate and, for the purpose of this Deed of Trust, to be real estate
and covered by this Deed of Trust; and as to the balance of the property
aforesaid, this Deed of Trust is hereby deemed to be as well a security
agreement under the provisions of the Texas Uniform Commercial Code for the
purpose of creating hereby a security interest in said property, which is hereby
granted by the Lessor and the Lessee as debtors to the Beneficiary as secured
party, securing the Indebtedness Hereby Secured. The addresses of the Lessor
(debtor), the Lessee (debtor) and the Beneficiary (secured party) appear at the
beginning hereof.


GRANTING CLAUSE III


        All right, title and interest of the Lessor and the Lessee now owned or
hereafter acquired in and to all and singular the estates, tenements,
hereditaments, privileges, easements, licenses, leases (including, without
limitation the Lease evidenced by that certain Lease Supplement recorded on the
date this Deed of Trust is recorded and dated of even date herewith) franchises
and appurtenances belonging or in any way appertaining to the property described
in the preceding Granting Clause I and the buildings and improvements now or
hereafter located thereon and the reversions, rents, issues, revenues and
profits thereof, including all interest of the Lessor and the Lessee in all
rents, issues and profits of the aforementioned property and all rents, issues,
profits, revenues, royalties, bonuses, rights and benefits due, payable or
accruing (including all deposits of money as advanced rent or for security)
under any and all leases or subleases and renewals thereof, or under any
contracts or options for the sale of all or any part of, said property
(including during any period allowed by law for the redemption of said property
after any foreclosure or other sale), together with the right, but not the
obligation, to collect, receive and receipt for all such rents and other sums
and apply them to the Indebtedness Hereby Secured and to demand, sue for and
recover the same when due or payable; provided that the assignments made hereby
shall not impair or diminish the obligations of the Lessor and the Lessee

2

--------------------------------------------------------------------------------


under the provisions of such leases or other agreements nor shall such
obligations be imposed upon the Beneficiary.


GRANTING CLAUSE IV


        All judgments, awards of damages, settlements and other compensation
heretofore or hereafter made resulting from condemnation proceedings or the
taking of the property described in Granting Clause I or any part thereof or any
building or other improvement now or at any time hereafter located thereon or
any easement or other appurtenance thereto under the power of eminent domain, or
any similar power or right (including any award from the United States
Government at any time after the allowance of the claim therefor, the
ascertainment of the amount thereof and the issuance of the warrant for the
payment thereof), whether permanent or temporary, or for any damage (whether
caused by such taking or otherwise) to said property or any part thereof or the
improvements thereon or any part thereof, or to any rights appurtenant thereto,
including severance and consequential damage, and any award for change of grade
of streets (collectively, "Condemnation Awards").


GRANTING CLAUSE V


        All property and rights, if any, which are by the express provisions of
this Deed of Trust required to be subjected to the lien hereof and any
additional property and rights that may from time to time hereafter, by
installation or writing of any kind, be subjected to the lien hereof by the
Lessor and the Lessee or by anyone on the Lessor's or the Lessee's behalf.


GRANTING CLAUSE VI


        All rights in and to common areas and access roads on adjacent
properties heretofore or hereafter granted to the Lessor or the Lessee and any
after-acquired title or reversion in and to the beds of any ways, roads,
streets, avenues and alleys adjoining the property described in Granting Clause
I or any part thereof.


GRANTING CLAUSE VII


        All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquidated claims, including, without limitation,
all proceeds of insurance.

        TO HAVE AND TO HOLD the Mortgaged Property unto the Deed of Trust
Trustee and his successors in trust and assigns IN TRUST, WITH POWER OF SALE,
and the properties, rights and privileges hereby granted, warranted, pledged,
bargained, sold, conveyed, demised, bargained, pledged and assigned, and in
which a security interest is granted, or intended so to be, unto the
Beneficiary, its successors and assigns, forever;

        BUT IN TRUST NEVERTHELESS, upon the terms and trust herein set forth,
for the equal and proportionate benefit, security and protectiveness of all
present and future Purchasers and any other Indebtedness Hereby Secured;
provided, however, that this Deed of Trust is upon the express condition that if
the principal of, Make-Whole Amount, if any, and interest on the Notes and all
sums from time to time advanced thereon shall be paid in full and all other
Indebtedness Hereby Secured shall be fully paid and performed and any commitment
contained in the Indenture or the Participation Agreement to extend credit
thereunder shall have terminated, then this Deed of Trust and the estate and
rights hereby granted shall cease, determine and be void and this Deed of Trust
shall be released by the Deed of Trust Trustee upon the written request and at
the expense of the Lessor or the Lessee, otherwise to remain in full force and
effect.

3

--------------------------------------------------------------------------------


        The Lessor and the Lessee hereby covenant and agree with the Beneficiary
as follows:

        1.    Payment of the Indebtedness.    Subject at all times to terms and
limitations set forth in Section 15.10 of the Participation Agreement, the
Indebtedness Hereby Secured will be promptly paid as and when the same becomes
due in accordance with the terms of the Participation Agreement, the Indenture
and this Deed of Trust, as applicable.

        2.    Further Assurances.    Both the Lessor and the Lessee will execute
and deliver such further instruments and do such further acts as may be
necessary or proper to carry out more effectively the purpose of this Deed of
Trust and, without limiting the foregoing, to make subject to the lien hereof
any property agreed to be subjected hereto or covered by the Granting Clauses
hereof or intended so to be.

        3.    Authority.    Each of the Lessor and the Lessee covenants and
warrants that it has full power and authority to convey, transfer and grant the
Mortgaged Property to the Deed of Trust Trustee (for the benefit of the
Beneficiary) for the uses and purposes set forth in this Deed of Trust.

        4.    Possession.    Provided no Event of Default has occurred
hereunder, each of the Lessor and the Lessee shall be suffered and permitted to
remain in full possession, enjoyment and control of the Mortgaged Property,
subject always to the observance and performance of the terms of this Deed of
Trust.

        5.    Recordation and Payment of Taxes and Expenses Incident
Thereto.    The Lessor and the Lessee will cause this Deed of Trust, all deeds
of trust supplemental hereto and any financing statement or other notice of a
security interest required by the Deed of Trust Trustee or the Beneficiary at
all times to be kept, recorded and filed (at the Lessee's expense) in such
manner and in such places as may be required by law for the recording and filing
or for the rerecording and refiling of a mortgage, security interest, assignment
or other lien or charge upon the Mortgaged Property, or any part thereof, in
order fully to preserve and protect the rights of the Deed of Trust Trustee and
the Beneficiary hereunder and, without limiting the foregoing, the Lessee will
pay or reimburse the Deed of Trust Trustee or the Beneficiary, as the case may
be, for the payment of any and all taxes, fees or other charges incurred in
connection with any such recordation or rerecordation, including any documentary
stamp tax or tax imposed upon the privilege of having this Deed of Trust or any
instrument issued pursuant hereto recorded.

        6.    Liens and Encumbrances.    Each of the Lessor and the Lessee will
not, without the prior written consent of the Beneficiary, directly or
indirectly, create or suffer to be created or to remain and will discharge or
promptly cause to be discharged any Lessor Lien (other than Permitted Property
Liens and the Lessor Mortgage).

        7.    Right of Beneficiary or any Purchaser to Perform the Lessor's
Covenants, Etc.    If the Lessor or the Lessee shall fail to make any payment or
perform any act required to be made or performed hereunder, the Beneficiary or
any Purchaser, without waiving or releasing any obligation or default, may (but
shall be under no obligation to) at any time thereafter make such payment or
perform such act for the account and at the expense of the Lessee, and may enter
upon the Property or any part thereof for such purpose and take all such action
thereon as, in the reasonable opinion of the Beneficiary or such Purchaser, may
be necessary or appropriate therefor. All sums so paid by the Beneficiary or any
Purchaser and all costs and expenses (including, without limitation, reasonable
attorneys' fees and expenses) so incurred, together with interest thereon from
the date of payment or incurrence at the Overdue Rate, shall constitute so much
additional Indebtedness Hereby Secured and shall be paid by the Lessee on demand
to the party who made such payment for its account. The Beneficiary or any
Purchaser in making any payment authorized under this Section relating to taxes
or assessments may do so according to any bill, statement or estimate procured
from the appropriate public office and reasonably believed by it to be valid,
without inquiry into the accuracy of such bill,

4

--------------------------------------------------------------------------------


statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim thereof.

        8.    After-Acquired Property.    Except as otherwise permitted under
the Participation Agreement, any and all property hereafter acquired which is of
the kind or nature herein provided, or intended under the Granting Clauses to be
and become subject to the lien hereof, shall ipso facto, and without any further
conveyance, assignment or act on the part of the Lessor or the Lessee, become
and be subject to the lien of this Deed of Trust as fully and completely as
though specifically described herein; but nevertheless the Lessor and the Lessee
shall from time to time, if requested by the Beneficiary, execute and deliver
any and all such further assurances, conveyances and assignments as the
Beneficiary may reasonably require for the purpose of expressly and specifically
subjecting to the lien of this Deed of Trust all such property.

        9.    Inspection by Beneficiary.    The Beneficiary, any Purchaser and
any participant in the Indebtedness Hereby Secured and their agents shall have
the right to inspect the Mortgaged Property at all reasonable times, and
reasonable access thereto shall be permitted for that purpose, subject to
security clearances and other similar applicable requirements of governmental
authorities.

        10.    Subrogation.    The Lessor and the Lessee acknowledge and agree
that the Deed of Trust Trustee and the Beneficiary shall be subrogated to any
lien discharged out of the proceeds of the Notes or out of any advance by the
Beneficiary hereunder, irrespective of whether or not any such lien may have
been released of record.

        11.    Events of Default.    The occurrence of any event or the
existence of any condition specified as an "Event of Default" under the
Indenture shall constitute an "Event of Default" hereunder.

        12.    Remedies.    When any Event of Default has occurred (regardless
of the pendency of any bankruptcy or other similar proceeding which has or might
have the effect of preventing the Beneficiary from exercising any of its rights
or remedies under this Deed of Trust, the Lease, the Participation Agreement,
the Indenture or any of the other Operative Documents or of the adequacy of the
security for the Indebtedness Hereby Secured) and during the continuance thereof
and in addition to such other rights as may be available under applicable law,
but subject at all times to any mandatory legal requirements:

        (a)   Acceleration. The Beneficiary may, by written notice to the Lessor
and the Lessee, declare all unpaid Indebtedness Hereby Secured, including any
interest then accrued thereon, to be forthwith due and payable, whereupon the
same shall become and be forthwith due and payable, without other notice or
demand of any kind. Except as expressly provided herein, each of the Lessor and
the Lessee hereby expressly waives presentment, demand, protest, notice of
protest, notice of acceleration, notice of intention to accelerate and all other
notices of any kind.

        (b)   Mortgage Foreclosure Act. The Deed of Trust Trustee and the
Beneficiary shall be entitled to all of the rights and benefits conferred to a
deed of trust trustee or a beneficiary of a deed of trust under the laws of the
State of Texas, including, without limitation, all rights granted a trustee or
beneficiary under Chapter 51.002—51.006 et seq. of the Texas Property Code, as
amended (collectively, the "Mortgage Foreclosure Act").

        (c)   POWER OF SALE; WAIVER OF NOTICE AND HEARING ON FORECLOSURE.
WAIVER: EACH OF THE LESSOR AND THE LESSEE ACKNOWLEDGES AND AGREES THAT IF IT
DEFAULTS, A NON-JUDICIAL FORECLOSURE SALE OF THE MORTGAGED PROPERTY, IF
PERMITTED BY APPLICABLE LAW, MAY BE CONDUCTED WITHOUT A HEARING OF ANY KIND AND
WITHOUT NOTICE BEYOND THE PUBLICATION AND POSTING OF THE NOTICE OF SALE AS
REQUIRED BY LAW. EACH OF THE LESSOR AND THE LESSEE HEREBY WAIVES TO THE EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHTS IT MAY HAVE TO ANY SUCH HEARING AND
NOTICE.

5

--------------------------------------------------------------------------------




        Without limiting the generality of the foregoing, the Beneficiary (or to
the extent required by law, the Deed of Trust Trustee) may, if at the time such
action may be lawful, and always subject to compliance with any mandatory legal
requirements, direct the Deed of Trust Trustee to enforce its trust and to sell
the Mortgaged Property, as an entirety or in parcels, by one sale or by several
sales, held at one time or at different times, all as the trustee acting
pursuant to such direction may elect, each sale to be held at the location
within the county courthouse designated for the holding of non-judicial
foreclosure sales by the Commissioners Court of any county in which a part of
the Mortgaged Property constituting real property to be sold is situated (or if
no area has been so designated, then in an area within said courthouse described
in the notice referred to below in this section and to be made on the first
Tuesday of some month between the hours of 10:00 a.m. and 4:00 p.m. to the
highest bidder for cash at public venue, after the Deed of Trust Trustee (or a
person or persons selected by the Deed of Trust Trustee) and the Beneficiary
shall have given notices of the proposed sale in the manner hereinafter set
forth, and to make due conveyance to the purchaser or purchasers, with special
warranty of title or no warranty of title to such purchaser or purchasers
binding upon the Lessor, the Lessee and their respective successors and assigns.
Such sale must begin at the time stated in the notice referred to below in this
section or not later than three hours after that time. Both the Lessor and the
Lessee, each, for itself, its successors and assigns, and for anyone who may
claim by, through or under the Lessor or the Lessee, hereby expressly and
specifically waives all rights to a marshaling of the assets of the Lessor and
the Lessee, including the Mortgaged Property, or to a sale in inverse order of
alienation.

        The Deed of Trust Trustee (or a person or persons selected by the Deed
of Trust Trustee) shall give notice of each such proposed sale by posting
written notice of the time, place and terms of sale at the courthouse door, and
by filing a copy of such written notice in the office of the county clerk, of
the county in which the sale is to be made at least twenty-one (21) days
preceding the date of the sale. In addition to the foregoing notice or notices
to be posted and filed by the Deed of Trust Trustee (or a person or persons
selected by the Deed of Trust Trustee), the Beneficiary shall at least
twenty-one (21) days preceding the date of sale, serve or cause to be served
written notice of the proposed sale by certified mail on each debtor obligated
to pay and perform any of the Indebtedness Hereby Secured according to the
records of the Beneficiary. The service of such notice shall be completed five
(5) days after the deposit of the notice, enclosed in a postpaid wrapper,
properly addressed to each such debtor at the most recent address (which shall
be within the United States of America) as shown by the records of the
Beneficiary, in a post office or official depository under the care and custody
of the United States Postal Service. The affidavit of any person having
knowledge of the facts to the effect that such service was completed shall be
prima facie evidence of the fact of service. In this respect and to the full
extent it may legally do so, the Lessor and the Lessee each also expressly
covenants, stipulates, and agrees (as to itself) that: (i) the address of the
Lessor and the Lessee set out in the first paragraph hereof shall be deemed and
considered conclusively to be and remain at all times the most recent address of
all debtors obligated to pay or perform the Indebtedness Hereby Secured as shown
by the records of the Beneficiary, provided that such address may be changed to
some other address within the United States of America from time to time only by
express written notice of change thereof signed by the Lessor or the Lessee, as
applicable, and actually delivered to and received by the Beneficiary and
setting forth a new address which shall be within the United States of America
and which shall be deemed and considered conclusively to be and remain at all
times thereafter the recent address of the Lessor or the Lessee as shown by the
records of the Beneficiary until changed in the manner herein provided, (ii) the
records of the Beneficiary shall not be deemed to reflect any change in the name
or identity of the Lessor or the Lessee (to whom notice of a proposed sale shall
be required to be mailed as provided for above) unless and until express written
notice of such change signed by the Lessor or the Lessee shall have been
actually delivered to and received by the Beneficiary and (iii) no notice of
such sale or sales other than the notices

6

--------------------------------------------------------------------------------




hereinabove provided shall be required to be given to the Lessor or the Lessee
(or anyone who may claim by, through or under the Lessor or the Lessee) or any
other persons and any other notice (including, without limitation, any notice of
acceleration of, or intent to accelerate, the unpaid Lease Balance) is expressly
waived.

        The provisions of this section with respect to posting, serving, filing
and giving notices of sale are intended to comply with the provisions of Section
51.002 of the Property Code of the State of Texas (such Section 51.002 being
referred to as the "Subject Statute"). In the event the requirement for any
notice, or the posting, serving, filing or giving thereof, under the Subject
Statute shall be eliminated or the prescribed manner of posting, serving, filing
or giving same is modified by future amendment to the Subject Statute, the
requirement for such particular notice shall be stricken from, or the manner of
posting, serving, filing or giving any notice hereunder modified in, this Deed
of Trust in conformity with such amendment. The manner herein prescribed for
posting, serving, filing or giving any notice, other than that to be posted and
filed or caused to be posted or filed by the Deed of Trust Trustee, shall not be
deemed exclusive but such notice or notices may be posted, served, filed or
given in any other manner which may be permitted by applicable law. Further, in
relation to this Deed of Trust and the exercise of any power of sale by the Deed
of Trust Trustee hereunder, if the Subject Statute shall be amended or modified
to require any other notice or the posting, filing, serving or giving thereof or
any statute hereafter enacted shall require any other notice or the posting,
filing, serving or giving thereof, the Deed of Trust Trustee or the person
selected by him is hereby authorized and empowered by the Lessee and the Lessor
to give such notice or make such posting, filing, serving or giving thereof;
provided however, each of the Lessor and the Lessee waives such other notice or
the posting, filing, service or giving thereof to the full extent the Lessor may
lawfully so do. Any provisions of this paragraph, or any amendments to or
modifications of the Subject Statute to the contrary notwithstanding, the time
periods provided for in the immediately preceding paragraph in respect of which
the notices provided for in said paragraph are to be given shall not be
shortened or eliminated as a result of any such amendment or modification.

        In addition to any other remedies granted in this Deed of Trust to the
Beneficiary or the Deed of Trust Trustee (including specifically, but not
limited to, the right to proceed against all the Mortgaged Property in
accordance with the rights and remedies in respect to those portions of the
Mortgaged Property which are real property pursuant to Section 9.604(a) of the
Uniform Commercial Code, the Beneficiary may proceed under the Uniform
Commercial Code as to all or any part of the personal property (tangible or
intangible) and fixtures included with the Mortgaged Property (such portion of
the Mortgaged Property being referred to herein as the "Personalty") and shall
have and may exercise with respect to the Personalty all the rights, remedies
and powers of a secured party under the Uniform Commercial Code, including,
without limitation, the right and power to sell, at one or more public or
private sales, or otherwise dispose of, lease or utilize the Personalty and any
part or parts thereof in any manner authorized or permitted under the Uniform
Commercial Code after default by a debtor, and to apply the proceeds thereof
toward payment of any costs and expenses and attorney's fees and legal expenses
thereby incurred by the Beneficiary, and toward payment of the Subject
Obligations in such order or manner as provided herein. Any requirement of said
Code for reasonable notification shall be met by mailing written notice to each
of the Lessee and the Lessor at their respective addresses set forth in the
first paragraph hereof at least ten (10) days prior to the sale or other event
for which such notice is required.

        Each of the Lessor and the Lessee waives and surrenders for itself and
all persons or entities claiming by, through, and under it, including creditors
of all kinds: (A) any right and privilege which it or any of them has under any
present or future constitution, statute, or rule of law to redeem the Property,
or to have a continuance of this Deed of Trust for the Lease Term after

7

--------------------------------------------------------------------------------




termination of the Lessor's or the Lessee's right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Deed of Trust, (B) the benefits of any present or future constitution,
statute, or rule of law that exempts property from liability for debt or for
distress for Rent, (C) any provision of law relating to notice or delay in levy
of execution in case of eviction of a tenant for nonpayment of Rent and (D) any
rights, privileges and liens set out under Sections 91.004 and 93.003 of the
Texas Property Code (as amended).

        (d)   Appointment of Receiver. The Deed of Trust Trustee or the
Beneficiary shall, as a matter of right, without notice and without giving bond
to the Lessor, the Lessee or anyone claiming by, under or through it, and
without regard to the solvency or insolvency of the Lessor, the Lessee or the
then value of the Mortgaged Property, be entitled to have a receiver appointed
of all of the Mortgaged Property and the rents, issues and profits thereof, with
such power as the court making such appointment shall confer, and the Lessor and
the Lessee each hereby consents to the appointment of such receiver and shall
not oppose any such appointment. Any such receiver may, to the extent permitted
under applicable law, without notice, enter upon and take possession of the
Mortgaged Property by force, summary proceedings, ejectment or otherwise, and
may remove the Lessor, the Lessee or other persons and any and all property
therefrom, and may hold, operate and manage the same and receive all earnings,
income, rents, issues and proceeds accruing with respect thereto or any part
thereof, whether during the pendency of any foreclosure or until any right of
redemption shall expire or otherwise.

        (e)   Taking Possession, Collecting Rents, Etc. The Deed of Trust
Trustee or the Beneficiary or their agent may enter and take possession of the
Mortgaged Property and manage, operate, insure, repair and improve the same and
take any action which, in the Deed of Trust Trustee's or the Beneficiary's
judgment, is necessary or proper to conserve the value of the Mortgaged
Property. The Deed of Trust Trustee or the Beneficiary may also take possession
of, and for these purposes use, any and all personal property contained in the
Mortgaged Property and used in the operation, rental or leasing thereof or any
part thereof. The Deed of Trust Trustee or the Beneficiary or their agent shall
be entitled to collect and receive all earnings, revenues, rents, issues and
profits of the Mortgaged Property or any part thereof (and for such purpose the
Lessor and the Lessee each does hereby irrevocably constitute and appoint the
Deed of Trust Trustee and the Beneficiary its true and lawful attorneys-in-fact
for it and in its name, place and stead to receive, collect and receipt for all
of the foregoing, each of the Lessor and the Lessee irrevocably acknowledging
that any payment made to the Deed of Trust Trustee or the Beneficiary hereunder
shall be a good receipt and acquittance against the Lessor and the Lessee to the
extent so made) and to apply same to the reduction of the Indebtedness Hereby
Secured. The right to enter and take possession of the Mortgaged Property and
use any personal property therein, to manage, operate and conserve the same, and
to collect the rents, issues and profits thereof, shall be in addition to all
other rights or remedies of the Deed of Trust Trustee or the Beneficiary
hereunder or afforded by law, and may be exercised concurrently therewith or
independently thereof. The expenses (including any receiver's fees, counsels'
fees, costs and the Deed of Trust Trustee's or agent's compensation) incurred
pursuant to the powers herein contained shall be so much additional Indebtedness
Hereby Secured which the Lessee promises to pay upon demand together with
interest at the Overdue Rate. Neither the Deed of Trust Trustee nor the
Beneficiary shall be liable to account to the Lessor or the Lessee for any
action taken pursuant hereto other than to account for any rents actually
received by the Deed of Trust Trustee or the Beneficiary. Without taking
possession of the Mortgaged Property, the Deed of Trust Trustee or the
Beneficiary may, in the event the Mortgaged Property becomes vacant or is
abandoned, take such steps as it deems appropriate to protect and secure the
Mortgaged Property (including hiring watchmen therefor) and all costs incurred
in so doing shall constitute so much additional Indebtedness Hereby Secured
payable upon demand with interest thereon at the Overdue Rate.

8

--------------------------------------------------------------------------------




        13.    Waiver of Right to Redeem From Sale—Waiver of Appraisement,
Valuation, Etc.    To the extent permitted by applicable law, the Lessor and the
Lessee shall not and will not apply for or avail itself of any appraisement,
valuation, stay, extension or exemption laws, or any so-called "Moratorium
Laws," now existing or hereafter enacted in order to prevent or hinder the
enforcement or foreclosure of this Deed of Trust, but hereby waives the benefit
of such laws. To the extent permitted by applicable law, the Lessor and the
Lessee, each for itself and all who may claim through or under it waives any and
all right to have the property and estates comprising the Mortgaged Property
marshalled upon any foreclosure of the lien hereof and agrees that any court
having jurisdiction to foreclose such lien may order the Mortgaged Property sold
as an entirety. In the event of any sale made under or by virtue of this Deed of
Trust, the whole of the Mortgaged Property may be sold in one parcel as an
entirety or in separate lots or parcels at the same or different times, all as
the Beneficiary may determine. The Beneficiary or any Purchaser shall have the
right to become the purchaser at any sale made under or by virtue of this Deed
of Trust and the Beneficiary or any Purchaser so purchasing at any such sale
shall have the right to be credited upon the amount of the bid made therefor by
the Beneficiary or any Purchaser with the amount payable to the Beneficiary or
any Purchaser out of the net proceeds of such sale. In the event of any such
sale, the Notes and the other Indebtedness Hereby Secured, if not previously
due, shall be and become immediately due and payable without demand or notice of
any kind. Each of the Lessor and the Lessee hereby waives any and all rights of
redemption prior to or from sale under any order or decree of foreclosure
pursuant to rights herein granted, on behalf of itself, and each and every
person acquiring any interest in, or title to the Mortgaged Property described
herein subsequent to the date of this Deed of Trust, and on behalf of all other
persons to the extent permitted by applicable law.

        14.    Costs and Expenses of Foreclosure.    In any suit to foreclose
the lien hereof there shall be allowed and included as additional indebtedness
in the decree for sale all expenditures and expenses which may be paid or
incurred by or on behalf of the Beneficiary for attorneys' fees, appraisers'
fees, environmental auditors' fees, outlays for documentary and expert evidence,
stenographic charges, publication costs and costs (which may be estimated as the
items to be expended after the entry of the decree) of procuring all such
abstracts of title, title searches and examination, guarantee policies and
similar data and assurances with respect to title as the Beneficiary may deem to
be reasonably necessary either to prosecute any foreclosure action or to
evidence to the bidder at any sale pursuant thereto the true condition of the
title to or the value of the Mortgaged Property, all of which expenditures shall
become so much additional Indebtedness Hereby Secured which the Lessee agrees to
pay and all of such shall be immediately due and payable with interest thereon
from the date of expenditure until paid at the Overdue Rate.

        15.    Application of Proceeds.    The proceeds of any foreclosure or
other sale of the Mortgaged Property or of any other sale of property pursuant
to this Deed of Trust shall be distributed as provided in Article VII of the
Participation Agreement.

        16.    Beneficiary's and Purchasers' Remedies Cumulative—No
Waiver.    No remedy or right of the Deed of Trust Trustee, the Beneficiary or
any Purchaser shall be exclusive of but shall be cumulative and in addition to
every other remedy or right now or hereafter existing at law or in equity or by
statute or otherwise. No delay in the exercise or omission to exercise any
remedy or right accruing on any default shall impair any such remedy or right or
be construed to be a waiver of any such default or acquiescence therein, nor
shall it affect any subsequent default of the same or a different nature. Every
such remedy or right may be exercised concurrently or independently, and when
and as often as may be deemed expedient by the Beneficiary.

        17.    Beneficiary Party to Suits.    If the Deed of Trust Trustee or
the Beneficiary shall be made a party to or shall intervene in any action or
proceeding affecting the Mortgaged Property or the title thereto or the interest
of the Deed of Trust Trustee or the Beneficiary under this Deed of Trust
(including probate and bankruptcy proceedings), or if the Deed of Trust Trustee
or the Beneficiary

9

--------------------------------------------------------------------------------


employs an attorney to collect any or all of the Indebtedness Hereby Secured or
to enforce any of the terms hereof or realize hereupon or to protect the lien
hereof, or if the Deed of Trust Trustee or the Beneficiary shall incur any costs
or expenses in preparation for the commencement of any foreclosure or sale
proceedings or for the defense of any threatened suit or proceeding which might
affect the Mortgaged Property or the security hereof, whether or not any such
foreclosure or other suit or proceeding shall be actually commenced, then in any
such case, the Lessee agrees to pay to the Deed of Trust Trustee or the
Beneficiary, within five (5) Business Days after demand, all reasonable costs,
charges, expenses and attorney's fees incurred by the Deed of Trust Trustee or
the Beneficiary in any such case, and the same shall constitute so much
additional Indebtedness Hereby Secured payable upon demand with interest at the
Overdue Rate.

        18.    Modifications Not to Affect Lien.    The Deed of Trust Trustee
and the Beneficiary, without notice to anyone, and without regard to the
consideration, if any, paid therefor, or the presence of other liens on the
Mortgaged Property, may in their discretion release any part of the Mortgaged
Property or any person liable for any of the Indebtedness Hereby Secured, may
extend the time of payment of any of the Indebtedness Hereby Secured and may
grant waivers or other indulgences with respect hereto and thereto, and may
agree with the Lessor and the Lessee to modifications to the terms and
conditions contained herein or otherwise applicable to any of the Indebtedness
Hereby Secured (including modifications in the rates of interest applicable
thereto), without in any way affecting or impairing the liability of any party
liable upon any of the Indebtedness Hereby Secured or the priority of the lien
of this Deed of Trust upon all of the Mortgaged Property not expressly released,
and any party acquiring any direct or indirect interest in the Mortgaged
Property shall take same subject to all of the provisions hereof.

        19.    Notices.    All communications provided for herein shall be in
writing and shall be deemed to have been given when delivered in accordance with
the terms and provisions of the Participation Agreement.

        20.    Liens Absolute, Etc.    The Lessor and the Lessee each
acknowledges and agrees that the liens and security interests hereby created are
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of the Deed of Trust Trustee, the
Beneficiary or any other holders of any of the Indebtedness Hereby Secured, and
without limiting the generality of the foregoing, the lien and security hereof
shall not be impaired by any acceptance by the Deed of Trust Trustee, the
Beneficiary or any other holder of any of the Indebtedness Hereby Secured of any
other security for or guarantees upon any of the Indebtedness Hereby Secured or
by any failure, neglect or omission on the part of the Deed of Trust Trustee,
the Beneficiary or any other holder of any of the Indebtedness Hereby Secured to
realize upon or to protect any of the Indebtedness Hereby Secured or any
collateral security therefor. The lien and security hereof shall not in any
manner be impaired or affected by any sale, pledge, surrender, compromise,
settlement, release, renewal, extension, indulgence, alteration, substitution,
exchange, change in, modification or disposition of any of the Indebtedness
Hereby Secured, or of any collateral security therefor, or of any guaranty
thereof, or of any loan agreement executed in connection therewith. In order to
realize hereon and to exercise the rights granted the Deed of Trust Trustee and
the Beneficiary hereby and under applicable law, there shall be no obligation on
the part of the Deed of Trust Trustee, the Beneficiary or any other holder of
any of the Indebtedness Hereby Secured at any time to first resort for payment
to the obligor on any note evidencing any of the Indebtedness Hereby Secured or
to any guaranty of any of the Indebtedness Hereby Secured or any part thereof or
to resort to any other collateral security, property, liens or any other rights
or remedies whatsoever, and the Deed of Trust Trustee and the Beneficiary shall
have the right to enforce this instrument irrespective of whether or not other
proceedings or steps are pending seeking resort to or realization upon or from
any of the foregoing.

        21.    Direct and Primary Security—No Subrogation.    The lien and
security herein created and provided for stands as direct and primary security
for the Notes as well as for any of the other

10

--------------------------------------------------------------------------------


Indebtedness Hereby Secured. No application of any sums received by the Deed of
Trust Trustee or the Beneficiary in respect of the Mortgaged Property or any
disposition thereof to the reduction of the Indebtedness Hereby Secured or any
part thereof shall in any manner entitle the Lessor or the Lessee to any right,
title or interest in or to the Indebtedness Hereby Secured or any collateral
security therefor, whether by subrogation or otherwise, unless and until all
Indebtedness Hereby Secured has been fully paid and satisfied.

        22.    GOVERNING LAW.    THE CREATION AND THE PERFECTION OF THE LIEN OR
SECURITY INTEREST IN THE MORTGAGED PROPERTY, AND THE RIGHTS AND REMEDIES OF THE
DEED OF TRUST TRUSTEE AND BENEFICIARY WITH RESPECT TO THE MORTGAGED PROPERTY, AS
PROVIDED HEREIN AND BY THE LAWS OF THE STATE OF TEXAS, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF TEXAS WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. OTHERWISE, THE PARTICIPATION
AGREEMENT, THE INDENTURE AND ALL OTHER OBLIGATIONS OF THE LESSOR AND THE LESSEE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

        23.    Agent.    The Beneficiary has been appointed as agent pursuant to
the Indenture. In acting under or by virtue of this Deed of Trust, the
Beneficiary shall be entitled to all the rights, authority, privileges and
immunities provided in Article VIII of the Indenture, all of which provisions of
said Article VIII are incorporated by reference herein with the same force and
effect as if set forth herein. The Beneficiary hereby disclaims any
representation or warranty to the Purchasers concerning the perfection of the
security interest granted hereunder or the value of the Mortgaged Property.

        24.    Fixtures Filing.    Certain of the personal property covered by
this Deed of Trust is or will become fixtures on the real property which is a
part of the Mortgaged Property described on Exhibit A, and this Deed of Trust
upon being filed for record in the real estate records of the county wherein
such fixtures are situated shall operate also as a financing statement filed as
a fixture filing in accordance with the applicable provisions of the Uniform
Commercial Code of the State upon such of the properties which are or may become
fixtures. The mailing addresses of the Lessor and the Lessee and the address of
the Beneficiary from which information may be obtained are set forth in the
introductory paragraph of this Deed of Trust. Each of the Lessor and the Lessee
has an interest of record in such real property.

        25.    Partial Invalidity.    All rights, powers and remedies provided
herein are intended to be limited to the extent necessary so that they will not
render this Deed of Trust invalid, unenforceable or not entitled to be recorded,
registered or filed under any applicable law. If any term of this Deed of Trust
shall be held to be invalid, illegal or unenforceable, the validity and
enforceability of the other terms of this Deed of Trust shall in no way be
affected thereby.

        26.    Successors and Assigns.    Whenever any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; and all the covenants, promises and agreements in this
Deed of Trust contained by or on behalf of the Lessor, the Lessee, or by or on
behalf of the Deed of Trust Trustee or the Beneficiary, shall bind and inure to
the benefit of the respective successors and assigns of such parties, whether so
expressed or not.

        27.    Headings.    The headings in this instrument are for convenience
of reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

        28.    Changes, Etc.    This instrument and the provisions hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought and only as permitted by the Participation Agreement.

11

--------------------------------------------------------------------------------


        29.    Final Agreement.    THIS DEED OF TRUST, TOGETHER WITH THE OTHER
OPERATIVE DOCUMENTS REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

        30.    The Deed of Trust Trustee.    The Deed of Trust Trustee shall at
all times be under the control of, and act pursuant to the directions of, the
Beneficiary and neither the Lessor nor the Lessee shall have any power to
control or direct the Deed of Trust Trustee. The Deed of Trust Trustee may be
removed or replaced in the discretion of the Beneficiary. The Lessee shall pay
all fees and expenses of the Deed of Trust Trustee in connection with this Deed
of Trust and the transactions contemplated hereby, including all fees and
expenses incurred in the exercise of any remedies hereunder.

        31.    Limitation on Interest; Usury.    All agreements between or among
the Lessor, the Lessee and/or any Purchaser, whether now existing or hereafter
arising and whether written or oral, are hereby expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of the
maturity of the Notes or the Lease Balance or otherwise, shall the amount paid,
or agreed to be paid to any party for the use, forbearance, or detention of the
money or for the payment or performance of any covenant or obligation contained
herein or in the Operative Documents, exceed the maximum amount permissible
under applicable law now or as hereafter amended. If from any circumstances
whatsoever fulfillment of any provision hereof or of other Operative Documents,
at the time performance of such provisions shall be due, shall involve
transcending the limit of validity prescribed by applicable usury law, ipso
facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstance, any party shall have ever received
interest or anything which might be deemed interest under applicable law which
would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal amount owing on
account of the Notes, the Lease Balance or the amounts owing on other
obligations under the Operative Documents and not to the payment of interest, or
if such excessive interest exceeds the unpaid balance of the principal of the
Notes, the Lease Balance and the amounts owing on other obligations under the
Operative Documents, as the case may be, such excess shall be refunded. All sums
paid or agreed to be paid for the use, forbearance or detention of the Lessor
Balance or the Note Balance shall, to the extent permitted by Applicable Law,
(i) be amortized, prorated, allocated and spread throughout the full term of the
Lessor Balance or Note Balance (as applicable) until payment in full so that the
actual rate of interest on account of the Lessor Balance or Note Balance (as
applicable) does not exceed the maximum amount permissible under Applicable Law
now or as hereinafter amended, throughout the term thereof, (ii) be
characterized as a fee, expense or other charge other than interest, and/or
(iii) exclude any voluntary prepayments and the effects thereof.

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Lessor has caused these presents to be signed
the day and year first above written.

    CSL LEASING INC., as Lessor
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Its:
 
 
SABRE INC., as Lessee
 
 
By
 
         

--------------------------------------------------------------------------------

Name:
Its:

13

--------------------------------------------------------------------------------


ACKNOWLEDGMENTS

STATE OF TEXAS   )         )   SS COUNTY OF                            )    

        This instrument was acknowledged before me on this the            day of
June, 2003, by [            ], the [            ] of CSL LEASING INC., a
Delaware corporation, on behalf of said corporation.

(SEAL)     

--------------------------------------------------------------------------------

        Notary Public, State of                         
    My Commission expires:                     

--------------------------------------------------------------------------------


ACKNOWLEDGMENTS

STATE OF TEXAS   )         )   SS COUNTY OF                            )    

        This instrument was acknowledged before me on this the            day of
June, 2003, by [            ], the [            ] of SABRE INC., a Delaware
corporation, on behalf of said corporation.

(SEAL)     

--------------------------------------------------------------------------------

        Notary Public, State of                         
    My Commission expires:                     

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1(f)



DEED OF TRUST AND SECURITY AGREEMENT WITH ASSIGNMENT OF RENTS
WITNESSETH
GRANTING CLAUSE I
GRANTING CLAUSE II
GRANTING CLAUSE III
GRANTING CLAUSE IV
GRANTING CLAUSE V
GRANTING CLAUSE VI
GRANTING CLAUSE VII
ACKNOWLEDGMENTS
ACKNOWLEDGMENTS
